Citation Nr: 1810228	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, February 2016, and June 2017, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further appellate review.

In December 2017, the Veteran testified at a Travel Board hearing at the RO in Waco, Texas.  A transcript of the proceeding is associated with the claims file (see Virtual VA).  

The issues of entitlement to service connection for an acquired psychiatric disorder, and for a left eye disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus is not shown to have manifested during active service or within one year of discharge, and it is not otherwise shown to be causally or etiologically related to any disease, injury, or incident in service.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met; service connection may not be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including diabetes mellitus, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of diabetes mellitus.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

The Veteran served on active duty from January 1981 to March 1982.  He claims that he has diabetes mellitus that is related to his active service.  

The Veteran's service treatment records do not show any treatment for diagnosed diabetes mellitus, nor any complaints of symptoms indicating that he had diabetes mellitus.

The Veteran testified at the Board hearing that he did not recall experiencing any symptoms of diabetes mellitus in service.  Rather, he testified at he was diagnosed with diabetes mellitus in 1989 or 1990 at a county hospital in Monroe, Louisiana.  He indicated that it was around that time that he was gaining weight and experienced symptoms of thirst, urinary frequency, and a fruity taste in his mouth (he testified that the facility is now closed).  The Veteran has not alleged that there was any particular incident in service that caused his diabetes mellitus.  Rather, he testified that he is unsure when it had its onset.

There is no evidence of manifestations of diabetes mellitus within one year of the Veteran's discharge from active service.  Therefore, service connection may not be presumed.  See 38 C.F.R. § 3.309(a).  The Veteran is not, however, precluded from otherwise proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The earliest medical evidence of record of treatment for diabetes mellitus is dated in 2005.  See, e.g., Treatment records, received May 29, 2012 at p.17 and 31 of 52.

In light of all of the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's diabetes mellitus, diagnosed in 2005 many years after active service, is caused by any aspect of his active service.  As shown above, there is no credible and probative evidence of an injury or onset of manifestations of a disorder during active service.  There is no evidence of diagnosed diabetes in service, no evidence of symptoms of diabetes in service, and the Veteran himself has not alleged any incident in service that caused his diabetes, or that he experienced any symptoms of diabetes during his active service.  Therefore the criteria for VA to provide and examination and opinion are not met.  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Therefore, the Board concludes that the preponderance is against finding that the Veteran's diabetes mellitus is related to his active service, and service connection is not warranted; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus is denied.






REMAND

A.  Acquired Psychiatric Disorder

The Veteran also claims that he has an acquired psychiatric disorder, to include depression, a bipolar disorder, and schizophrenia, that is related to his active service.  

As an initial matter, the Veteran's service treatment records are silent as to any psychiatric complaints or treatment.

Post-service, the Veteran's correctional facility treatment records show he has been followed for diagnosed dysthymic disorder or depression since 2006.  See, e.g., Treatment records, received September 2012 at p. 82-88 of 214; received July 2009 at p.25 and 29 of 144.

The Veteran testified at the Board hearing that he was mistreated or treated unfairly by a female noncommissioned officer (NCO).  The Veteran did not provide any specifics of the alleged incidents except that the NCO screamed at him and did not follow protocols.  He testified that he has experienced depression since service, and that he presently experienced anxiety as well.

None of the Veteran's personnel records have been associated with the claims file as they may be relevant to any issues of mistreatment or reasons for discharge.  Therefore, the Board finds that this matter should be remanded so that the Veteran's personnel records may be obtained.

B.  Left eye

The Veteran also claims that he has a left eye disability due to his active service.  

VA regulations provide that congenital or developmental defects, including refractive error of the eye, do not constitute "diseases or injuries" for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).

"VA based its exclusion of 'refractive error of the eye' on the fact that refractive errors of the eye, such as presbyopia, are recognized in medical literature as being constitutional or developmental abnormalities.  . . The fact that this condition is due to developmental problems associated with aging rather than due to trauma that was incurred during military service is a reasonable basis for excluding 'refractive error of the eye' from the construction of the terms 'injury' and 'disease.'"  See Terry v. Principi, 340 F.3d 1378 (Fed.Cir.2003) (Emphasis added).  

The VA General Counsel has held, however, that service connection may be awarded for a congenital defect subject to superimposed disease or injury during service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

The Veteran testified at the Board hearing that he got something in his left eye at a firing range during basic training, that he experienced blurred vision, and went to the medical clinic and was told he might have gotten a foreign object in his left eye but examination was normal, albeit he testified he was not examined by an eye doctor.  He testified he continues to experience blurred vision since the incident in service, as well as difficulty with peripheral vision, and that he experiences left eye drooping, and sometimes his eye waters or the eyelid gets stuck.

The Veteran's service treatment records include May 1981 and October 1981 optometry records, which show the Veteran's visual acuity was 20/20.  See STRs at p.11 and 20 of 51.  A November 1981 service treatment record shows the Veteran presented complaining of blurred vision in his left eye after getting hit, and it was noted that he had a contusion.  Examination of his cornea was clear, visual fields and visual acuity were within normal limits, fundi were within normal limits.  It appears that a contusion of the periorbital area was diagnosed, and he was prescribed ice.  See p.23 of 51.  A March 1983 record shows the Veteran elected not to undergo a separation examination.  See STRs at p.27.

Post-service, August 2008 private treatment records from John T. Montford (correctional facility unit) show that the Veteran had a left eye orbital cyst excised.  See Treatment records, received July 2009 at p.45 of 74.  More recently, a March 2012 treatment record from the Michael unit (correctional facility)/UTMB shows the Veteran's far distance visual acuity was 20/50 in the left eye uncorrected, and he was diagnosed with presbyopia.  See treatment records, received September 2012 at p.53 of 214.  

The Veteran was recently afforded an August 2013 VA examination.  The examiner noted the Veteran's reported history of a blow to the left eye in service that left his vision blurred and hazy for several days, and his history of the left eye cyst removal.  Examination revealed uncorrected distance vision of 20/40 or better.  Visual field testing was not performed, albeit as noted above, the Veteran testified he had difficulty with his peripheral vision.  The examiner opined that the Veteran's left eye cyst removal in August 2008 was not related to the November 1981 contusion in service, but did not provide any rationale.  The examiner also did not address the Veteran's reported blurred vision, or his more recent assertion that he got something in his eye during basic training.

In light of the above, the Board finds this matter should be remanded for a new VA examination so that visual field testing may be performed, and so that the examiner can address the Veteran's contentions that he got something in his eye during basic training, his reported blurred vision, and his reported peripheral vision difficulty.  The examiner should also address whether the Veteran has presbyopia, as shown in the correctional facility treatment records, and if so, whether it was subject to any superimposed disease or injury in service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of the Veteran's personnel records. Thereafter, perform any additional necessary development relating to the claim for service connection for an acquired psychiatric disorder, to include depression, a bipolar disorder, and schizophrenia, including providing a VA examination if indicated.

2.  Afford the Veteran a VA examination to address the nature and etiology of his claimed left eye disability.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that any left eye disability identified on examination is related to the Veteran's active service, including his reported history of getting something in his left eye during basic training, and including his documented history of a left eye periorbital area contusion in service in November 1981.

The examiner should address the Veteran's complaints of blurred vision since service, and of peripheral vision difficulty.  Visual field testing must be performed.  The examiner must also address whether the Veteran has presbyopia, as shown in the correctional facility treatment records, and if so, whether it was subject to any superimposed disease or injury in service.

Any opinion must be accompanied by a complete rationale.  

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


